Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Claim Objections
Claim 10 objected to because of the following informalities: “the third region of the substrate” wherein there is no third region is defined earlier on. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guba (Pub. No.: US 2020/0044087).

    PNG
    media_image1.png
    681
    1065
    media_image1.png
    Greyscale

Re claim 1, Guba, FIG. 1 [flip is upside down] [as shown above] teaches a method of forming a set of semiconductor devices, the method comprising: 
performing fabrication operations to form a set of field effect transistor (FET) devices on a substrate [S], wherein the fabrication operations include: 
forming a first channel region (right 112/[FC]) over a first region of the substrate (right 136/[FR]); 
forming a second channel region (middle 112/[SC]) over a second region (middle 136/[SR]) of the substrate and adjacent to the first channel region [FC]; and 
forming a bottom conductive layer (160/[BCL]) of a wrap-around source or drain (S/D) contact over a third region the substrate (middle 190/[TR]); 
wherein the first region of the substrate [FR], the second region of the substrate [SR], and the third region of the substrate [TR] do not overlap; 
wherein the bottom conductive layer of the wrap-around S/D contact [BCL] includes a non-uniform height having a first section [FS] and a second section [SS]; and 
wherein the first section [FS] tapers downward toward the first channel region [FC] and the second section [SS] tapers downward toward the second channel region [SS].
Re claim 10, Guba, FIG. 1 [flip is upside down] [as shown above] teaches a method of forming a set of semiconductor devices, the method comprising: 
forming a channel region (112) over a first region [FR] and a second region [SR] of a substrate; 
forming a bottom conductive layer of a wrap-around source or drain (S/D) contact [BCL] over a second region of the substrate [TR], note that the second region should be the third region instead, otherwise, it is lack of antecedent basis as claim below); 
wherein the first region of the substrate [FR], the second region of the substrate [SS], and the third region of the substrate [TR] do not overlap; and 
forming a shared S/D region (190/160) over the bottom conductive layer [BCL] and adjacent to the channel region; 
wherein the channel region comprises a first channel stack [FC] over the first region of the substrate and a second channel stack [SC] over the second region of the substrate; 
wherein the first channel stack comprises a first set of stacked and spaced-apart channel nanosheets [FC]; 
wherein the second channel stack comprises a second set of stacked and spaced-apart channel nanosheets [SC]; 
wherein the shared S/D region is shared by the first channel stack and the second channel stack; and 
wherein a non-uniform height of the bottom conductive layer of the wrap-around S/D contact [BCL] tapers downward for portions of the bottom conductive layer that are closest to the first channel stack [FS];
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAPILY (Pub. No.: US 20180047832) in view of Guba (Pub. No.: US 2020/0044087).

    PNG
    media_image2.png
    632
    792
    media_image2.png
    Greyscale

Re claim 1, TAPILY, FIG. 2 teaches a method of forming a semiconductor device, the method comprising: 
performing fabrication operations to form a set of field effect transistor (FET) devices (see FIG. 4B) on a substrate, wherein the fabrication operations include: 
forming a first channel region (bottom 110/[FC], FIG. 2 [as shown above] & FIG. 4) over a first region the substrate (middle region of [S]); 
forming a second channel region (top 110/[SC]) over the substrate and adjacent to the first channel region; and
forming a bottom conductive layer (130, ¶ [0035]) of a wrap-around source or drain (S/D) contact over a third region the substrate ([S], FIG. 2 [as shown above]);
wherein the first region of the substrate (right portion region of [S]), and the third region of the substrate do not overlap (middle portion of [S]); 
wherein the bottom conductive layer (130) of the wrap-around S/D contact includes a non-uniform height having a first section ([FS], FIG. 2 [as shown above]) and a second section [SS]; and 
TAPILY fails to teach wherein the first region of the substrate, the second region of the substrate, and the third region of the substrate do not overlap; 
wherein the bottom conductive layer of the wrap-around S/D contact includes a non-uniform height having a first section and a second section; and 
wherein the first section tapers downward toward the first channel region and the second section tapers downward toward the second channel region.

    PNG
    media_image3.png
    457
    764
    media_image3.png
    Greyscale

Guba, FIG. 1 [flip is upside down] teaches forming a second channel (middle 112) region over a second region of the substrate (136/190) and adjacent to the first channel region (left 112); and 
forming a bottom conductive layer (160) of a wrap-around source or drain (S/D) contact over a third region the substrate (region of 190 formed between the middle and left 112); 
wherein the first region of the substrate (left 136), the second region of the substrate (middle 136), and the third region of the substrate do not overlap (region of 190 formed between the middle and left 112); 
wherein the bottom conductive layer of the wrap-around S/D contact includes a non-uniform height having a first section (left section) and a second section (right section); and 
wherein the first section tapers downward toward the first channel region (left 112) and the second section tapers downward toward the second channel region (middle 112).
It would have been obvious to modify TAPILY to include taper downward shape of the source/drain contact of Guba to provide electrical connection because Guba discloses that its source/drain reduce the leakage ¶ [0031], and TAPILY recognizes the desirability of enhancing it ¶ [0056].
Re claim 2, in the combination, TAPILY, FIG. 4 teaches the method of claim 1, further comprising: 
using the first channel region (410b) and the second channel region (410b) to form a share S/D region (411a/411b, FIGS. 4C→ 4D, ¶ [0045]) over the bottom conductive layer, and between to the first channel region, and the second channel region; 
wherein share S/D region (411a/411b) is communicatively coupled to the first channel region, the second channel region, and the bottom conductive layer (230 of FIG. 5);
wherein the share S/D region (411a/411b) is formed before to forming the bottom conductive layer (lower 230). 
TAPILY differs wherein the S/D region is formed subsequently to forming the bottom conductive layer;
However, the changes in sequence of method steps as disclosed above is considered obvious. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.); and
Guba, FIG. 1 [flip it upside down] teaches wherein the first section (left) tapers downward toward the first channel region (right 112) and the second section (right) tapers downward toward the second channel region (middle 112) such that: 
portions of the bottom conductive layer (left wing of 160) that are closest to the first channel region do not contact a first sidewall of the first channel region (right 112); and 
portions of the bottom conductive layer (right wing of 160) that are closest to the second channel region (middle 112) do not contact a first sidewall of the second channel region.
Re claim 3, in the combination, TAPILY, FIG. 4 teaches the method of claim 2 further comprising: 
forming a top S/D contact region of the wrap-around S/D contact (upper 235) over the share S/D region (411a/411b); and 
communicatively coupling (electrically coupling) the top S/D contact region (upper 235) to the bottom conductive layer (lower 230).
Re claim 4, in the combination, TAPILY, FIG. 2 teaches the method of claim 3 further comprising: 
forming the bottom conductive layer from a first conductive material (material of layer 130) using a first set of fabrication operations; and 
forming the S/D contact from a second conductive material (material of layer (112a/112b)) using a second set of fabrication operations; 
wherein the first conductive material (lower 130) is different than the second conductive material (112a/112b); and 
wherein the first set of fabrication operations (method of depositing layer 130 at one instant time) is different than the second set of fabrication operations (method of depositing layer (112a/112b) at another instant time).
Re claim 5, in the combination, TAPILY, FIG. 2 teaches the method of claim 3, wherein a surface area of an interface between the wrap-around S/D contact and the share S/D region comprises: 
a first surface area of an interface between the share S/D region and a first portion of a top surface of the bottom conductive layer (interface area between (lower 130) and (112a/112b) at one angle); and 
a second surface area of an interface between the S/D contact and the share S/D region (interface area between (lower 130) and (112a/112b) at another angle).
Re claim 6, in the combination, TAPILY, FIG. 2 teaches the method of claim 3, wherein the share S/D region (112a/112b) is communicatively coupled to the bottom conductive layer (lower 130) through a first region (interface area between (lower 130) and (112a/112b) at one angle) of the top surface of the bottom conductive layer.
Re claim 7, in the combination, TAPILY, FIG. 2 teaches the method of claim 6, wherein the top S/D contact region is communicatively coupled to the bottom conductive layer through a second region (interface area between (lower 130) and (112a/112b) at one angle) of the top surface of the bottom conductive layer.

    PNG
    media_image4.png
    717
    1226
    media_image4.png
    Greyscale

Re claim 8, Guba, FIG. 1 [as shown above] teaches the method of claim 1, wherein 
the first section that tapers downward toward the first channel region [FC] reduces a first capacitance [FC] between a first gate [FG] of the first channel and a shared S/D region over the bottom conductance layer; and 
the second section that tapers downward toward the second channel region reduces a second capacitance between a second gate of the second channel and the shared S/D region over the bottom conductance layer.
Re claim 10, TAPILY, FIG. 2 teaches a method of forming a set of semiconductor devices, the method comprising: 
forming a channel region (110) over a first region and a second region of a substrate; 
forming a bottom conductive layer (130) of a wrap-around source or drain (S/D) contact over a third region of the substrate; and 
forming a share S/D region (112a/112b) over the bottom conductive layer and adjacent to the channel region; 
wherein the channel region comprises a first channel stack [FC] and a second channel stack [SC]; 
wherein the first channel stack comprises a first set of stacked (bottom 410, FIG. 4B) and spaced-apart channel nanosheets;
wherein the second channel stack comprises a second set of stacked (top 410, FIG. 4B) spaced-apart channel nanosheets; 
wherein the share S/D region (112a/112b) is shared by the first channel stack and the second channel stack;
wherein a non-uniform height of the bottom conductive layer of the wrap-around S/D contact portions (130) of the bottom conductive layer that are closest to the first channel stack (bottom 110), and
TAPILY fails to teach a second channel region over a second region of the substrate;
wherein the first region of the substrate, the second region of the substrate, and the third region of the substrate do not overlap; 
wherein the channel region comprises a first channel stack over the first region of the substrate and a second channel stack over the second region of the substrate; and 
wherein the first section tapers downward toward the first channel region and the second section tapers downward toward the second channel region.

    PNG
    media_image3.png
    457
    764
    media_image3.png
    Greyscale

Guba, FIG. 1 [flip it upside down] [as shown above] teaches forming a second channel (middle 112/[SC]) region over a second region of the substrate [SR]; and 
forming a bottom conductive layer [BCL] of a wrap-around source or drain (S/D) contact over a third region the substrate [TR]; 
wherein the first region of the substrate [FR], the second region of the substrate [SR], and the third region of the substrate [TR] do not overlap; and 
wherein the first section [FS] tapers downward toward the first channel region [FC] and the second section [SS] tapers downward toward the second channel region [SC].
It would have been obvious to modify TAPILY to include taper downward shape of the source/drain contact of Guba to provide electrical connection because Guba discloses that its source/drain reduce the leakage ¶ [0031], and TAPILY recognizes the desirability of enhancing it ¶ [0056].
Re claim 11, in the combination, TAPILY, FIG. 2 [flip 90° angle] teaches the method of claim 10, wherein the non-uniform height of the bottom conductive layer (130) of the wrap-around S/D contact tapers downward for portions of the bottom conductive layer that are closest to the second channel stack (110).
Re claim 12, in the combination, TAPILY, FIG. 2 [flip 90° angle] teaches the method of claim 11, wherein forming the S/D region comprises: 
epitaxially growing the share S/D region (411a/411b, FIGS. 4C→ 4D, ¶ [0045]) from the first set of stacked and spaced-apart channel nanosheets; and 
epitaxially growing the share S/D region (411a/411b) from the second set of stacked and spaced-apart channel nanosheets such that the share S/D region extends over and is communicatively coupled to the bottom conductive layer of the wrap-around S/D contact (the bottom part of 130 via the middle and top part of itself).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAPILY in view of GUILLORN (Pub. No.: US 2018/0006159).
	TAPILY teaches all the limitation of claim 1.
TAPILY fails to teach the limitation of claim 9.
GUILLORN, Figs. 8A-8B, 22A teaches wherein: 
the top S/D contact region comprises: 
a contact liner (242); 
a barrier liner (238); and 
a conductive metal (240).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of stop electron migration from source and drain region as taught by GUILLORN. 
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are moot due to a new ground of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894